Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Claudia Hetzer on 31 January 2022. 
The application has been amended as follows: 
In the claims, claims have been amended as follows:

Claim 21. An isolated nucleic acid encoding[[ an]] the anti-IL1RAP antibody of claim 1.

Claim 22. A pharmaceutical composition comprising a therapeutically effective amount of[[ an]] the anti-IL1RAP antibody of claim 1 and a pharmaceutically acceptable excipient.

Claim 23. A method of treating cancer that expresses IL1RAP in a subject in need thereof, said method comprising administering to[[ a]] said subject a the anti-IL1RAP antibody of claim 1, thereby treating cancer in said subject. 

Conclusion
Claims 1-3, 12, 21-26, 42, 44 and 51-58 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643      

/Brad Duffy/Primary Examiner, Art Unit 1643